Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Amendment after Non-final office action filed on December 17, 2020, is acknowledged and has been entered. Claims 7, 9, 10 have been amended. Claims 1-6 and 17 have been canceled. Claims 18, 19 have been added.
	It is noted that Applicant elected with traverse of Group 1 (claims 1-11 and 16) and the species conjugate of Herceptin mimotope peptide with 3β-cholesterylamine (structure of Fig. 1) and imiquimod in the reply filed on November 23, 2020. The restriction was deemed to be proper and made FINAL in the previous office action in response to the Office Action of September 25, 2020.
	The newly added claim 18, is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions or species, there being no allowable generic or linking claim. 
	Claims 7-11 and 19 are currently being examined. 

WITHDRAWN OBJECTIONS AND REJECTIONS
Objection to the specification is hereby withdrawn in view of Applicant’s amendment to the specification.
Claims 1-6 and 17 have been canceled. Accordingly, rejection of claims 1-6 and 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is hereby withdrawn.  

	Rejection of claims 1-11, 17 under 35 U.S.C. 103, is hereby withdrawn in view of amendment to claims 7, 9 and 10, and cancelation of claims 1-6 and 17.
Rejection of claims 1-9, 11 and 17 on the ground of nonstatutory double patenting, is hereby withdrawn in view of amendment to claims 7, 9 and 10, and cancelation of claims 1-6 and 17.

NEW GROUNDS OF REJECTION/OBJECTION
Specification
The use of the term Herceptin, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 contains the trademark/trade name “Herceptin”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a recombinant antibody that binds with a protein antigen and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (Peterson et al., US 8198230 B2, Publication Date: 2012-06-21), and further in view of Shang (Shang et al., Anal. Chem. 83:8928-8936, Publication Date: 2011-10-03) and Kidd (Kidd et al., Breast Cancer: Target and Therapy, 5:43-51, Publication Date: 2013-06-29).
Peterson teaches synthetic receptors that anchor the receptor to a plasma membrane of a cell (col 2, lines 35-41).
Peterson teaches a cell surface anchoring conjugate (synthetic receptor) which comprise cholesterol or derivatives of cholesterol, binding group (col 7, line 40-48, col 11 3rd structure) and a linker (col 11, shown below).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Peterson teaches that the protein-binding motif comprises a protein or peptide (col. 13, lines 3-15), or a synthetic immunoglobulin Fc receptor (col. 13, line 64-65). It may selectively bind almost any desired protein or peptide (col. 19, line 51-53).
Peterson teaches that the conjugate can have more than one binding motif (col. 19, lines 5-10).
Peterson teaches that the conjugate may be used to modulate therapeutically important extracellular ligands, i.e. antibodies (col. 36, line 39-45)
Peterson teaches that many tumor cells do not express the necessary cell surface receptor to “take in’ anticancer drugs or express the cell surface receptor at insufficient levels (col. 37, line 5-10). However, by using the synthetic receptor, the drug can still be delivered.
Peterson does not explicitly teach about cell surface antigens, such as the mimotope peptide of Herceptin, or using a Toll-like receptors (TLR) agonist that is not conjugated with the cell surface anchoring conjugate.
Shang teaches that Herceptin, the first FDA-approved humanized MAB for human cancer therapy, has been widely used for the treatment of HER2 positive breast cancer since 1998 (page 8928, paragraph 1).
Shang teaches a HER2 mimotope (CH-19, Table 1, see below) that is identical to the mimotope in the instant claims (Fig 1).
Shang’s reference:

    PNG
    media_image2.png
    120
    482
    media_image2.png
    Greyscale

Fig. 1 of the instant claims:

    PNG
    media_image3.png
    327
    514
    media_image3.png
    Greyscale

Shang further teaches that CH-19 binds Herceptin (Results and Discussion, AFM Characterization of CH-19 peptide immobilization and binding with Herceptin in particular) and the CH-19 mimotope could be immobilized on the surface of Au and function as a substitute for the HER2 receptor.
Kidd teaches that agonists for TLR3 and 7 have been used to directly inhibit tumor growth in preclinical studies or to treat breast cancer in humans (page 47, col. 2, para. 2).
Kidd teaches that imiquimod (the elected species) has anti-tumorigenic properties: induction of cytokines, activation of tumor-antigen-specific cytotoxic T-lymphocytes (page 47, col. 2, para. 2).
Kidd teaches that imiquimod were in multiple clinical trials for breast cancer patients (page 47, col. 2, para. 2).

Therefore, it would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to have combined the cholesterylamine linker conjugates of Peterson with a mimotope peptide of Herceptin as taught by Shang and create a synthetic receptor for Herceptin, because the specific conjugate can vary based on the individual needs of the patient (for example for HER2-negative patients),  as recognized by Peterson (col 37, line 5-10, 40-45); and further combined with a TLR agonist, e.g. imiquimod, as taught by Kidd. Both Herceptin and imiquimod are used in breast cancer treatment (see Shang and Kidd), it is common practice to treat cancer patients with multiple anti-cancer agents to get an enhanced anti-tumor response. One of skill in the art would have been motivated to find the optimal treatment for breast cancer by combining Herceptin treatment with TLR agonist (e.g. imiquimod). Given that claimed compounds, e.g. Herceptin and imiquimod were known in the art for breast cancer treatment, one of skill in the art would have had a reasonable expectation of success of using the compounds in combination. 
Claim 11 recites that the pharmaceutical composition further comprises a recombinant antibody, which can bind with the antigen (mimotope peptide of Herceptin) on the cell surface anchoring conjugate. 
Peterson, Shang and Kidd do not explicitly teach the combination.
Peterson teaches a synthetic drug delivery receptor, with a drug-binding motif comprising a protein or a peptide, or other molecule (col. 17, 3rd paragraph, structure in col. 18):

    PNG
    media_image4.png
    208
    562
    media_image4.png
    Greyscale

Peterson teaches that many tumor cells do not express the necessary cell surface receptor to take in anticancer drugs or express the cell surface receptor at insufficient levels. However, by using the synthetic drug delivery receptor, the drug can still be delivered (col. 37, 2nd paragraph).
Shang teaches Herceptin binds the mimotope. See abstract and Scheme 1.
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to have combined the cell surface anchoring conjugate (the synthetic drug delivery receptor in particular) taught by Peterson, with a mimotope peptide of Herceptin as taught by Shang to create a synthetic receptor for Herceptin, with Herceptin taught by Shang  with imiquimod as taught by Kidd to treat a patient based on the individual needs of the patient, or example for HER2-negative patients, because adding a Herceptin to the pharmaceutical composition would  allow targeting of the synthetic Her2 mimotope  receptor. Using the pharmaceutical composition, the mimotope peptide of Herceptin can bind Herceptin and deliver Herceptin to these cancer cells.

Response to Arguments
For the rejection of claims 7-11 under 35 U.S.C. 103, applicant argues:

    PNG
    media_image5.png
    163
    585
    media_image5.png
    Greyscale

	In view of amendment to claim 7, Spiegel reference is withdrawn. However, new reference Kidd (Kidd et al., Breast Cancer: Target and Therapy, 5:43-51, Publication Date: 2013-06-29) teaches a separate TLR agonist that is not conjugated to the said conjugate. Therefore, Peterson, Shang and Kidd teaches a mixture form of pharmaceutical composition, as set forth above.
	Applicant further argues:

    PNG
    media_image6.png
    302
    585
    media_image6.png
    Greyscale
 

    PNG
    media_image7.png
    187
    572
    media_image7.png
    Greyscale

	Applicant’s arguments have been fully considered but they are not persuasive. Because, as set forth above, the structure of lipid-receptor conjugate, e.g. peptide and 3β-cholesterylamine conjugate, taught by Peterson, would be identical to the structure of cell surface anchoring conjugate. Therefore, the structure taught by Peterson would be able to improve antigen presenting by antibody binding with antigen presenting cell and induce ADCC to lyse cancer cell. The combination of Peterson, Shang and Kidd teach all the elements of the amended claims and there is motivation to combine the teachings to get a better cancer treatment (e.g. breast cancer treatment), as set forth above. 
In response to applicant's argument that the invention is to improve antigen presentation and induce ADCC, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 7-11 and 19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19-28 of co-pending Application No. 15/945,741 filed March 27, 2021 (hereinafter Appl. 741) in view of Peterson (Peterson et al., US 8198230 B2, Publication Date: 2012-06-21), Shang (Shang et al., Anal. Chem. 83:8928-8936, Publication Date: 2011-10-03) and Kidd (Kidd et al., Breast Cancer: Target and Therapy, 5:43-51, Publication Date: 2013-06-29).
This is a provisional nonstatutory double patenting rejection.
The claims of Appl. 741 teach: 
i) A pharmaceutical composition comprising a cell surface anchoring antigen conjugate and a Toll-like receptors (TLR) agonist that is not bonded to the cell surface anchoring antigen conjugate, wherein the cell surface anchoring antigen conjugate contains a 3-cholesterylamine moiety and a galactose-alpha-1,3-galactose (-gal) moiety as antigen of pre-existing endogenous anti -gal antibody (claim 19).
ii) The pharmaceutical composition of claim 19, wherein the Toll-like receptors (TLR) agonist is CpG, poly IC, imiquimod, or a mixture thereof (claim 20).
iii) A pharmaceutical composition comprising a cell surface anchoring antigen conjugate and a Toll-like receptors (TLR) agonist that is not bonded to the cell surface anchoring antigen conjugate, wherein the cell surface anchoring antigen conjugate contains a 3-cholesterylamine moiety and a L-rhamnose moiety as antigen of preexisting endogenous anti L-rhamnose antibody (claim 24).
iv) The pharmaceutical composition of claim 24, wherein the cell surface anchoring antigen conjugate comprises more than one copies L-rhamnose (claim 27).

Peterson teaches as set above. In particularly, Peterson teaches that synthetic receptors may be used to modulate therapeutically important ligands, i.e. antibodies (col. 36, line 39-45). Peterson teaches that many tumor cells do not express the necessary cell surface receptor at sufficient levels (col. 37, line 5-10).
Shang teaches as set forth above, a HER2 mimotope that is identical to the mimotope in the instant claims for Herceptin. 
Kidd teaches as set forth above that therapeutic targeting of the TLR signaling pathway may be used in conjunction with new or existing immunotherapy approaches to treat breast cancer (page 49, col. 1, para. 1). And imiquimod were in multiple clinical trials for breast cancer patients (page 47, col. 2, para. 2).
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to have combined the teachings of Appl. 741, Peterson, Shang and Kidd, to use the mimotope peptide of Herceptin with -cholesterylamine moiety in combination with Herceptin in  place of a  galactose-alpha-1,3-galactose (-gal) moiety as antigen of pre-existing endogenous anti -gal antibody or a L-rhamnose moiety as antigen of preexisting endogenous anti L-rhamnose antibody. Because the specific conjugate can vary based on the individual needs of the patient (for example for HER2-negative patients), as recognized by Peterson (col 37, line 5-10, 40-45); adding a recombinant antibody further combined with a TLR agonist, e.g. imiquimod, as taught by Kidd. Both Herceptin and imiquimod are used in breast cancer treatment (see Shang and Kidd), it is common practice to treat cancer patients with multiple anti-cancer agents to get an enhanced anti-tumor response. One of skill in the art would have been 

Response to Arguments
For the rejection of claims 7-11 on the ground of nonstatutory double patenting, applicant argues:

    PNG
    media_image8.png
    132
    584
    media_image8.png
    Greyscale
 

    PNG
    media_image9.png
    307
    587
    media_image9.png
    Greyscale

	Applicant’s arguments have been fully considered but they are not persuasive. The co-pending claims teach a cell surface anchoring conjugate and a TLR agonist. The structural difference between the conjugates recited in the conflicting claims is the mimotope antigen: a peptide vs a galactose-alpha-1,3-galactose or L-rhamnose, as recognized by applicant. It’s acknowledged that the difference between the conjugates recited in the conflicting claims and Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).).
However, in view of prior art references as set forth above, the conflicting claims recite the elements of the claimed conjugates with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill. See M.P.E.P. § 2143).

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             
/PETER J REDDIG/Primary Examiner, Art Unit 1642